 WASHINGTON ALUMINUM COMPANY, INC.6433.The Board would assert jurisdiction over the Superior multi-employer association or individual members thereof if the total inflowor outflow, direct or indirect, of all the members amounted to $50,000or more and legal jurisdiction existed over the association or one ormore members thereof.4.The Board expressly does not pass on the question of whetherthe multiemployer units have merged or the effect, if any, the petitionsof Local 1116 would have on the same.Washington Aluminum Company,Inc.andIndustrial Union ofMarine and Shipbuilding Workers of America,AFL-CIO.Case No. 5-CA-1696.August 16,1960DECISION AND ORDERUpon charges duly filed by Industrial Union of Marine and Ship-building Workers of America, AFL-CIO (herein called the Union),the General Counsel of the National Labor Relations Board, by theRegional Director for the Fifth Region, issued a complaint dated May5, 1960, against Washington Aluminum Company, Inc. (herein calledthe Respondent), alleging that the Respondent had engaged in andwas engaging in unfair labor practices within the meaning of Sec-tions 8(a) (1) and (5) and 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, complaint, and notice ofhearing before a Trial Examiner were duly served upon the Respond-ent and the Charging Party, herein called the Union.With respect to the unfair labor practices, the complaintalleges,in substance, that the Union was and is the exclusive representative ofall production and maintenance employees of the Respondent in anappropriate unit, and that on April 21, 1960, and at all times there-after,Respondent unlawfully refused to bargain collectively withthe Union.Respondent's answer, filed May 9,1960, admits certain jurisdictionaland factual allegations of the complaint, but denies the commissionof unfair labor practices..On June 9, 1960, all. parties to the proceeding entered into a stipu-lation of facts, and on the same date jointly agreed to transfer thisproceeding directly to the Board for finding of fact, conclusions oflaw, and decision and order.The stipulation states that the partieshave waived their rights to, a hearing before a Trial Examiner, andto the issuanceof anIntermediate Report.The stipulation providesin substance that the entire record in this case shall consist of theformal pleadings herein together with the entire record.in Case No.5-RC-2682, the Board's Decision, Direction, and Order in the con-128 NLRB No. 79. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolidated Cases Nos. 5-CA-1498 and 5-RC-2682,1 and copies of threeletters representing correspondence between the Respondent and theUnion following the latter's certification by the Board.On June 14, 1960, the Board granted the parties' motion to transferthe case to the Board.Upon the basis of the parties' stipulation andthe entire record in the case, the Board 2 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, is engaged in the fabrica-tion of aluminum products at its Baltimore, Maryland, plant.Dur-ing a 1-year period, being representative of its operations at all timesmaterial herein, Respondent shipped products valued in excess of$50,000 to points outside the State of Maryland.Accordingly, we findthat it is engaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,AFL-CIO, is a labor organization as defined in Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESThe facts as stipulated show that the Union was certified as bar-gaining agent for the production and maintenance employees of theRespondent on April 13, 1960,3 and that the Respondent, by letterdated April 21, 1960, refused and continues to refuse to bargain withthe certified bargaining agent of its employees.The Union filed its petition for certification of representatives' onFebruary 2, 1959, and an election was held on March 17, 1959, pursuantto a stipulation for certification upon consent election.On May 15,1959, the Regional Director for the Fifth Region issued a complaintin Case No. 5-CA-1498, alleging,inter alia,that four individuals, whohad cast ballots subject to challenge in the earlier election, were dis-criminatorily discharged on or about January 5, 1959, for engagingin protected concerted activity.As the challenges were sufficient innumber to affect the results of the election, and the eligibility of theindividuals who cast the challenged ballots depended upon the reso-lution of the unfair labor practice case, the Board directed that thetwo cases be consolidated and heard before a Trial Examiner.The1Washington Aluminum Company, Inc.,126 NLRB 1410.2 Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act,the Board has delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].3 The complaint alleges, and Respondent admits, that the appropriate unit consists ofall production and maintenance employees, including working leaders employed at theCompany's Baltimore, Maryland, plant, excluding all office clerical employees,guards,watchmen, professional employees, and supervisors as defined in the Act.*Case No. 5-RC-2682. WASHINGTON ALUMINUM COMPANY, INC.645Trial Examiner, after a hearing, found that the four individuals hadbeen unlawfully discharged and that they were therefore entitled to,vote; the Board agreed 5 The challenged ballots were opened, a re-vised tally of ballots was issued on April 7,1960, and the Union, hav-ing received a majority of the valid votes, was certified as exclusivebargaining representative on April 13, 1960.The Respondent's position, as reflected in its answer to the com-plaint and in letters dated April 21, 1960, responding to the Union'srequest to bargain, is essentially that the findings of the Board in theearlier consolidated representation and complaint case are erroneous,that it is taking steps to review that case in the Court of Appeals forthe Fourth Circuit, and that the "Company is not in a position to sitdown with the Union and negotiate a contract covering wages andworking conditions for the reason that, if the Fourth Circuit ulti-mately decides the case in favor of the Company, the Company wouldbe under no duty to recognize the Union as the bargaining representa-tive for the Company's employees."Under these circumstances and upon the basis of the entire record,we find that the Respondent, by its admitted refusal to bargain withthe Union, as the certified bargaining representative of its employees,on and after April 21, 1960, has violated Section 8 (a) (5) and (1) ofthe Act.eIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with its operations as described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent refused to bargain collectivelywith the Union as the exclusive representative of employees in theappropriate unit, we shall order that the Respondent bargain collec-tively with the Union, upon request, as the statutory representative ofthe employees in the unit, and, if an understanding is reached, embodysuch understanding in a signed agreement.sWashington Aluminum Company,Inc., supra.e TheCr088Company,127 NLRB 691;Old King Cole,Ino.,119 NLRB 837, enfd. 260P. 2d 530(C.A. 6).577684-61-vol 128-42 646DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Industrial Union of Marine and Shipbuilding Workers of Amer-ica,AFL-CIO, is a labor organization as defined in Section 2(5) ofthe Act.2.All production and maintenance employees employed at the Com-pany's Baltimore, Maryland, plant, including working leaders, butexcluding all office clerical employees, guards, watchmen, professionalemployees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.3.The above-named labor organization was on April 21, 1960, andhas been at all times thereafter the exclusive representative of all theemployees in the above-described unit for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.4.By refusing to bargain collectively with the above-named labororganization, as the exclusive representaive of all the employees inthe unit described above, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section8 (a) (5) of the Act.5.By the aforesaid conduct, Respondent has interfered with, re-strained, and coerced employees in the exercise of rights guaranteedby Section 7 of the Act, and has thereby engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, WashingtonAluminum Company, Inc., Baltimore, Maryland, and its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Industrial Union ofMarine and Shipbuilding Workers of America, AFL-CIO, as the ex-clusive bargaining representative of employees in the appropriate unit.The appropriate bargaining unit is: All production and maintenanceemployees employed at the Company's Baltimore, Maryland, plant,including working leaders,,but excluding all office clerical employees,guards, watchmen, professional employees, and supervisors as definedin. the Act. WASHINGTON ALUMINUM COMPANY, INC.647(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed by Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Industrial Union ofMarine and Shipbuilding Workers of America, AFL-CIO, as theexclusive representative of the employees in the appropriate unit, asfound above, and, if, an understanding is reached, embody such under-standing in a signed agreement.(b)Post at its Baltimore, Maryland, plant, copies of the noticeattached hereto marked "Appendix." ICopies of such notice to 'befurnished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Order, what steps the Respond-ent has taken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with IndustrialUnion of Marine and Shipbuilding Workers of America, AFL-CIO, as the exclusive bargaining representative of the employeesin the appropriate unit.The appropriate bargaining unit is :All production and maintenance employees employed atthe Company's Baltimore, Maryland, plant, including work-ing leaders, but excluding all office clerical employees, guards,watchmen, professional employees, and supervisors as de-fined in the Act.WE WILL, upon request, bargain collectively with the aforesaidlabor organization as the exclusive representative of the em- 648DECISIONSOF NATIONALLABOR RELATIONS BOARDployees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.WE WILL NOT, in any like or related manner, interfere with,restrain, or coerce employees in the exercise of rights guaran-teed by Section 7 of the Act.WASHINGTON ALUMINUM COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Duralite Co.,Inc.andLocal 485, International Union of Electri-cal,Radio and Machine Workers,AFL-CIO.Case No. 2-CA-6927.August 16,1960DECISION AND ORDEROn April 28, 1960, Trial Examiner Wellington A. Gillis issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Charging Party filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor RelationsAct, theNational Labor Relations1In the sole exception filed in this proceeding,the Charging Party urged that theTrial Examiner's recommended order herein and the related notice provision be broad-ened to require the Respondent to inform the employees who had been threatened withdischarge if they testified in Cases Nos.2-CA-6416, etal., and 2-CB-2518, et al, thatRespondenthas no objection to their testifying in those cases pursuant to the subpenasserved upon them.We find merit in the exception and shall broaden the Order andrelated notice herein accordingly.128 NLRB No. 78.